DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/15/2022.
Claims 1, 4, 10, 13, 15, 17, 19-20 are amended.
Claims 2-3 and 18 are cancelled.
Claims 1, 4-17, and 19-20 are pending.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.

The Applicant first notes that claim 1 has been amended to include the limitations “a pressure sensor configured to detect inhalation by a user and including a second sensor,” “a first structure in which the load is arranged,” and “a second structure in which the circuitry and pressure sensor including the second sensor are arranged, wherein the first structure is configured to be detachable from the second structure” (p. 9-10)
The Examiner notes that the claim amendments are similar to the claims 2 and 3 dated 6/3/2021 except that claim 2 did not recite that the second structure included the pressure sensor. Therefore, the scope of amended claim 1 is narrower than the scope of dependent claims 2 and 3.  

The Applicant then notes that independent claims 17 and 20 recite substantially similar features as claim 1. 
The Examiner respectfully disagrees. While claim 17 includes “a first structure including a load…and having a correlation between a temperature and an electrical resistance value” and “a second structure including circuity and a pressure sensor, the pressure sensor being configured to detect inhalation by a user and including a temperature sensor,” claim 20 does not recite any such structure. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner further notes that the scope of claim 20 has been narrowed since the circuitry is now configured to calculate the temperature of the load instead of being configured to judge whether the aerosol source is depleted. 

The Applicant then argues that Reevell fails to teach or suggest an aerosol inhalation device including “a pressure sensor configured to detect inhalation by a user and including a second sensor configured to output a temperature;…a first structure in which the load is arranged; and a second structure in which the circuitry and the pressure sensor including the second sensor are arranged, wherein the first structure is configured to be detachable from the second structure,” as recited in claim 1 (p. 10). 
The Examiner does not find the Applicant’s arguments to be persuasive. Applicant’s argument centers around the temperature sensor 330 not being located in the main portion 301. However, Reevell discloses that the temperature sensor 330 is located in the main portion 301. Specifically, Reevell discloses the “temperature sensor 330 is arranged in a projection at the distal end of the main unit 301” (para. 120) and that the main unit 301 comprises a substantially circularly cylindrical projection at the distal end (para. 119). In other words, Reevell discloses that the temperature sensor 330 is already a part of the main unit 301 since it is located inside the projection of the main unit (see also Fig. 2; “a second structure including the circuity and the second sensor”). 
Moreover, Reevell discloses that the cartridge 400 includes the aerosol generator 420 (para. 115; “a first structure in which a load is arranged”), and that the cartridge and main unit are connected via a screw connection (para. 119; “the first structure is detachable from the second structure”). 

The Applicant argues that the temperature sensor 330 shown in Fig. 2 of Reevell is arranged at a position close to the liquid storage portion such that the temperature sensor 330 may sense the temperature of the liquid aerosol-forming substrate 430 held in the liquid storage portion 410 (citing para. 120), and is therefore difficult to arrange the puff sensor or pressure sensor in the main unit 301 and arrange the temperature sensor 330 in the puff detector or pressure sensor (p. 10). 
 However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
In this case, the Applicant provides no objective evidence as to why it would be difficult to arrange the puff sensor in the main unit 301 and arrange the temperature sensor 330 in the puff detector. As noted above, Reevell already discloses that the temperature sensor 330 is located in the main unit 301. Reevell further discloses a puff detector (Paragraph 60, 104). The Examiner notes that Reevell does not provide any instruction as to where the puff detector is located. 
Jordan is used to modify Reevell’s temperature sensor 330 to include the pressure sensor. By changing the temperature sensor 330 into a MEMS device configured to sense both temperature and pressure, the device can detect a negative pressure indicating a user’s puff quicker (Jordan; para. 102). Such a modification involves the substitution of Reevell’s temperature sensor for the MEM device of Jordan. Therefore, there would be no difficulty in arranging both the temperature sensor and the puff sensor in the main unit 301. Moreover, such a modification would involve the mere rearrangement of the temperature sensor and the puff detector that would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Applicant further argues that Xiang, Jordan, and Tabasso fail to cure the above-noted deficiencies of Reevell (p. 11).
The Examiner respectfully disagrees as Jordan addresses the limitations “a pressure sensor configured to detect inhalation by a user and including [the] second sensor” and “a second structure in which the pressure sensor including the second sensor are arranged,” and Xiang addresses the limitation “the circuitry is configured to calculate the temperature of the load and/or judge whether the aerosol source is depleted based on output values of the first sensor and the second sensor obtained in response to an aerosol generation request and before the start of power feed to the load in response to the aerosol generation request and an output value of the first sensor obtained after the start of power feed to the load in response to the aerosol generation request.”  Revell already teaches the second sensor being arranged in the second structure. 

    PNG
    media_image1.png
    751
    433
    media_image1.png
    Greyscale

The Applicant argues that claim 4, reciting “a second sensor configured to output a temperature,” “a first structure in which the load is arranged” and “a second structure in which the second sensor and the circuitry are arranged, wherein the first structure is configured to be detachable from the second structure” are unpatentable for similar reasons as discussed above (p. 11). 
	The Examiner has noted the Applicant’s arguments, but they are not persuasive for the same reasons as stated above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 2017/0245553) in view of Xiang (US 2017/0360097) and Jordan et al. (US 2016/0374397).
Regarding claims 1 and 10, Reevell discloses an electrically operated aerosol-generating system (abstract) comprising:
a second temperature sensor (equivalent to a first sensor) arranged to sense the temperature of one or more electric heating elements (equivalent to a load configured to heat an aerosol source) (Paragraph 48-49) wherein the resistance of the one or more electric heating elements are measured (Paragraph 45-46; equivalent to outputting a resistance value of a load) to ascertain the temperature of the one or more electric heating elements from the electrical resistance if the heating elements have suitable coefficient of resistance characteristics (Paragraph 47; equivalent to having a correlation between temperature and electrical resistance);
a first temperature sensor (equivalent to a second sensor) configured to sense the temperature of the liquid aerosol-forming substrate (Paragraph 7, 48; equivalent to output a temperature); and
electric circuity (Paragraph 27, 29) including a microprocessor (Paragraph 36; collectively equivalent to a control unit) configured to ascertain the temperature of the one or more electric heating elements from the measurements of electrical resistance (Paragraph 47) and determine a depletion of the liquid aerosol-forming substrate based on measurements of resistance of the one or more electric heating elements and temperature of the liquid aerosol-forming substrate (Paragraph 46; equivalent to judge whether the aerosol source is depleted based on an output value of the first sensor and the output value of the second sensor) such that if the liquid storage portion is empty or nearly empty (paragraph 53) the system then replaces the liquid aerosol-forming substrate (Paragraph 27) and then continuing to monitor the temperature of the heating element as sensed by the second temperature sensor over time (Paragraph 49). 
Reevell discloses a cartridge (400; Fig. 2; equivalent to a first unit) comprising the aerosol generator (420; equivalent to the load) including the heater (Paragraph 117) and a main unit (301) comprising the electrical circuitry (320) and the temperature sensor (330; Paragraph 120), wherein the cartridge is connected to the main unit by a screw connection (Paragraph 119; equivalent to detachable) wherein the cartridge is inserted and attached, then the cartridge is activated by a puff sensor which causes the electrical circuitry to measure temperature of the liquid aerosol-forming substrate and determine depletion of the aerosol-forming substrate (Paragraph 104). 
Reevell further discloses that the electric circuity may be arranged to supply a desired power to the aerosol generator (para. 43) and wherein the system comprises a switch button which enables an operator to initiate aerosol generation (para. 83).
	
However, Reevell does not explicitly teach the circuitry is configured to calculate the temperature of the load and/or judge whether the aerosol source is depleted based on output values of the first sensor and second sensor obtained in response to an aerosol generation request and before start of power feed to the load in response to the aerosol generation request and an output value of the first sensor obtained after the start of power feed to the load in response to the aerosol generation request. Specifically, Reevell generally teaches calculating the temperature and depletion of the cartridge, but does not teach the specific outputs of the sensors are used in response to an aerosol generation request
Xiang teaches an electronic cigarette control method (abstract; see Fig. 2) comprising: reading the available smoking time when an atomization circuit of the electronic cigarette is in a turn-off state and the electronic cigarette detects a user’s smoking action (S1; para. 76), determining whether the available smoking time is equal to or less than a first present value (S2; para. 77), determining whether the available smoking time is greater than a second present value (S4; para. 79), controlling the atomization circuit to turn on to atomize the e-liquid (S6, S8; paras. 83, 86), and calculating a present smoking period and updating the available smoking time in the memory based on the present smoking period to obtain a new available smoking time after a user’s present smoking (S9; para. 87). Xiang further teaches that the available smoking time indicates the amount of current remaining e-liquid of the electronic cigarette (para. 55, 73), and the first and second preset values relate to the amount of e-liquid (para. 72, 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reevell’s system to first read an available amount of e-liquid when the electronic cigarette is in a turned-off state in response to a user’s smoking action, comparing the amount of e-liquid to preset values, determining based on the presets whether turning on the atomizer is feasible, and then calculating an updated e-liquid amount as in Xiang, in order to accurately control the turn-on and turn-off state of the atomization circuit to ensure that the user will not smoke a scorched smell (Xiang; para. 90). 
Therefore, modified Reevell discloses electric circuitry which calculates whether the aerosol source is depleted based the available smoking time/amount of aerosol source (calculated based on resistance of the first sensor and the temperature of the second sensor) before supplying power to the heating element and in response to a user’s smoking action, and an updated amount of smoking time/aerosol source in response to the user’s smoking action in which power is supplied to the electric heating elements (calculated based on resistance of the first sensor and the temperature of the second sensor), thereby obtaining a new amount of e-liquid remaining (calculated based on resistance of the first sensor and the temperature of the second sensor). 
Moreover, modified Reevell discloses the aerosol-generating system further comprising a puff detector (Paragraph 60, 104) detecting air flow indicative of a puff taken (Paragraph 60). Reevell further suggests that the temperature sensor may be arranged at any suitable location relative to the liquid storage portion (paragraph 31).  

However, modified Reevell is silent as to wherein the second sensor comprises a temperature sensor included in the pressure sensor. 
Jordan teaches an electronic-vaping device (abstract) comprising a pressure sensor (525) that is a microelectromechanical system (MEMS) (Paragraph 100), wherein the MEMS pressure sensor can measure both temperature and pressure within the e-vaping device (Paragraph 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the puff detector and temperature sensor of Reevell for the MEMS pressure and temperature sensor of Jordan because the MEMS pressure sensor determines negative pressure from an adult vaper faster because the microprocessor does not have to wait for a differential to be detected (Paragraph 102). 
Regarding claims 6-8, regarding the claim limitation “wherein the control unit is configured to acquire a current output value of the second sensor, which is used in place of a previously acquired output value of the second sensor, before start of power feed to the load in response to the aerosol generation request only if:
a condition to judge that a difference between the temperature of the load and the output value of the second sensor is less than a threshold is satisfied,
a condition to judge that the temperature of the load and the output value of the second sensor almost equal is satisfied, or
a condition to judge that the temperature of the load and the output value of the second sensor have a correlation is satisfied”
these limitation have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the aerosol generating system of modified Reevell is identical to the claimed invention, it is capable of being operated in the same way as claimed. Furthermore, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. See MPEP 2144.04(IV)(C).
Regarding claim 9, modified Reevell discloses that the electric circuitry may be arranged to provide an electric current pulse at a desired or predetermined power wherein the time-period of the electric current pulse may be pre-set (Paragraph 60).
Regarding the claim limitation “wherein the control unit is configured to acquire a current output value of the second sensor, which is used in place of a previously acquired output value of the second sensor, before start of power feed to the load in response to the aerosol generation request only if a time elapsed from an end of preceding power feed to the load for aerosol generation is not less than a predetermined time” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the aerosol generating system of Reevell is identical to the claimed invention, it is capable of being operated in the same way as claimed. Furthermore, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. See MPEP 2144.04(IV)(C).
Regarding claim 11, modified Reevell discloses a puff detector (Paragraph 60, 104) detecting air flow indicative of a puff taken (Paragraph 60), wherein on activation of the aerosol generator, the electrical circuitry may measure the temperature of the aerosol-forming substrate using the temperature sensor and determine depletion of the aerosol-forming substrate (paragraph 104). 
Regarding claim 12, modified Reevell discloses wherein the electrical circuitry monitors the temperature of the liquid aerosol-forming substrate using the first temperature sensor (see Claim 1) and monitors the resistance of the electric heater using the second temperature sensor over time (Paragraph 47, 49). 
Regarding claim 17, Reevell discloses an electrically operated aerosol-generating system (abstract) comprising:
a cartridge (400; Fig. 2; equivalent to a first unit) comprising the aerosol generator (420; equivalent to the load) including the heater (Paragraph 117) wherein the electric circuitry may be configured to ascertain temperature of the one or more electric heating elements from the measurements of electrical resistance based on suitable temperature coefficient of resistance (Paragraph 47; equivalent to a correlation between the temperature and an electric resistance value);
a main unit (301) comprising the electrical circuitry (320; equivalent to a control unit) and a temperature sensor (330; Paragraph 120),wherein the cartridge is connected to the main unit by a screw connection (Paragraph 119; equivalent to detachable) wherein the cartridge is inserted and attached, then the cartridge is activated by a puff sensor which causes the electrical circuitry to measure temperature of the liquid aerosol-forming substrate and determine depletion of the aerosol-forming substrate (Paragraph 104);
wherein the electrical circuitry is configured to ascertain the temperature of the one or more electric heating elements from the measurements of electrical resistance (Paragraph 47) and determine a depletion of the liquid aerosol-forming substrate based on measurements of resistance of the one or more electric heating elements and temperature of the liquid aerosol-forming substrate (Paragraph 46; equivalent to judge whether the aerosol source is depleted based on an output value of the first sensor and the output value of the second sensor) such that if the liquid storage portion is empty or nearly empty (paragraph 53) the system then replaces the liquid aerosol-forming substrate (Paragraph 27) and then continuing to monitor the temperature of the heating element as sensed by the second temperature sensor over time (Paragraph 49).
Reevell further discloses that the electric circuity may be arranged to supply a desired power to the aerosol generator (para. 43) and wherein the system comprises a switch button which enables an operator to initiate aerosol generation (para. 83).
	However, Reevell does not explicitly teach the circuitry is configured to calculate the temperature of the load and/or judge whether the aerosol source is depleted based on output values of the first sensor and second sensor obtained in response to an aerosol generation request and before start of power feed to the load in response to the aerosol generation request and an output value of the first sensor obtained after the start of power feed to the load in response to the aerosol generation request. Specifically, Reevell generally teaches calculating the temperature and depletion of the cartridge, but does not teach the specific outputs of the sensors are in response to an aerosol generation request
Xiang teaches an electronic cigarette control method (abstract; see Fig. 2) comprising: reading the available smoking time when an atomization circuit of the electronic cigarette is in a turn-off state and the electronic cigarette detects a user’s smoking action (S1; para. 76), determining whether the available smoking time is equal to or less than a first present value (S2; para. 77), determining whether the available smoking time is greater than a second present value (S4; para. 79), controlling the atomization circuit to turn on to atomize the e-liquid (S6, S8; paras. 83, 86), and calculating a present smoking period and updating the available smoking time in the memory based on the present smoking period to obtain a new available smoking time after a user’s present smoking (S9; para. 87). Xiang further teaches that the available smoking time indicates the amount of current remaining e-liquid of the electronic cigarette (para. 55, 73), and the first and second preset values relate to the amount of e-liquid (para. 72, 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reevell’s system to first read an available amount of e-liquid when the electronic cigarette is in a turned-off state in response to a user’s smoking action, comparing the amount of e-liquid to preset values, determining based on the presets whether turning on the atomizer is feasible, and then calculating an updated e-liquid amount as in Xiang, in order to accurately control the turn-on and turn-off state of the atomization circuit to ensure that the user will not smoke a scorched smell (Xiang; para. 90). 
Therefore, modified Reevell discloses electric circuitry which calculates whether the aerosol source is depleted based the available smoking time/amount of aerosol source (calculated based on resistance of the first sensor and the temperature of the second sensor) before supplying power to the heating element and in response to a user’s smoking action, and an updated amount of smoking time/aerosol source in response to the user’s smoking action in which power is supplied to the electric heating elements (calculated based on resistance of the first sensor and the temperature of the second sensor), thereby obtaining a new amount of e-liquid remaining (calculated based on resistance of the first sensor and the temperature of the second sensor). 
Moreover, modified Reevell discloses the aerosol-generating system further comprising a puff detector (Paragraph 60, 104) detecting air flow indicative of a puff taken (Paragraph 60). Reevell further suggests that the temperature sensor may be arranged at any suitable location relative to the liquid storage portion (paragraph 31).  
However, modified Reevell is silent as to wherein the second sensor comprises a temperature sensor included in the pressure sensor. 
Jordan teaches an electronic-vaping device (abstract) comprising a pressure sensor (525) that is a microelectromechanical system (MEMS) (Paragraph 100), wherein the MEMS pressure sensor can measure both temperature and pressure within the e-vaping device (Paragraph 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the puff detector and temperature sensor of Reevell for the MEMS pressure and temperature sensor of Jordan because the MEMS pressure sensor determines negative pressure from an adult vaper faster because the microprocessor does not have to wait for a differential to be detected (Paragraph 102). 

Claims 4-5, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 2017/0245553) in view of Xiang (US 2017/0360097) as applied to claims 1 and 17 above, and further in view of Tabasso et al. (US 2019/0320717).
Regarding claims 4, 13-14, and 19, Reevell discloses an electrically operated aerosol-generating system (abstract) comprising:
a second temperature sensor (equivalent to a first sensor) arranged to sense the temperature of one or more electric heating elements (equivalent to a load configured to heat an aerosol source) (Paragraph 48-49) wherein the resistance of the one or more electric heating elements are measured (Paragraph 45-46; equivalent to outputting a resistance value of a load) to ascertain the temperature of the one or more electric heating elements from the electrical resistance if the heating elements have suitable coefficient of resistance characteristics (Paragraph 47; equivalent to having a correlation between temperature and electrical resistance);
a first temperature sensor (equivalent to a second sensor) configured to sense the temperature of the liquid aerosol-forming substrate (Paragraph 7, 48; equivalent to output a temperature); and
electric circuity (Paragraph 27, 29) including a microprocessor (Paragraph 36; collectively equivalent to a control unit) configured to ascertain the temperature of the one or more electric heating elements from the measurements of electrical resistance (Paragraph 47) and determine a depletion of the liquid aerosol-forming substrate based on measurements of resistance of the one or more electric heating elements and temperature of the liquid aerosol-forming substrate (Paragraph 46; equivalent to judge whether the aerosol source is depleted based on an output value of the first sensor and the output value of the second sensor) such that if the liquid storage portion is empty or nearly empty (paragraph 53) the system then replaces the liquid aerosol-forming substrate (Paragraph 27) and then continuing to monitor the temperature of the heating element as sensed by the second temperature sensor over time (Paragraph 49). 
Reevell discloses a cartridge (400; Fig. 2; equivalent to a first unit) comprising the aerosol generator (420; equivalent to the load) including the heater (Paragraph 117) and a main unit (301) comprising the electrical circuitry (320) and the temperature sensor (330; Paragraph 120), wherein the cartridge is connected to the main unit by a screw connection (Paragraph 119; equivalent to detachable) wherein the cartridge is inserted and attached, then the cartridge is activated by a puff sensor which causes the electrical circuitry to measure temperature of the liquid aerosol-forming substrate and determine depletion of the aerosol-forming substrate (Paragraph 104). 
Reevell further discloses that the electric circuity may be arranged to supply a desired power to the aerosol generator (para. 43) and wherein the system comprises a switch button which enables an operator to initiate aerosol generation (para. 83).
	However, Reevell does not explicitly teach the circuitry is configured to calculate the temperature of the load and/or judge whether the aerosol source is depleted based on output values of the first sensor and second sensor obtained in response to an aerosol generation request and before start of power feed to the load in response to the aerosol generation request and an output value of the first sensor obtained after the start of power feed to the load in response to the aerosol generation request. Specifically, Reevell generally teaches calculating the temperature and depletion of the cartridge, but does not teach the specific outputs of the sensors are in response to an aerosol generation request
Xiang teaches an electronic cigarette control method (abstract; see Fig. 2) comprising: reading the available smoking time when an atomization circuit of the electronic cigarette is in a turn-off state and the electronic cigarette detects a user’s smoking action (S1; para. 76), determining whether the available smoking time is equal to or less than a first present value (S2; para. 77), determining whether the available smoking time is greater than a second present value (S4; para. 79), controlling the atomization circuit to turn on to atomize the e-liquid (S6, S8; paras. 83, 86), and calculating a present smoking period and updating the available smoking time in the memory based on the present smoking period to obtain a new available smoking time after a user’s present smoking (S9; para. 87). Xiang further teaches that the available smoking time indicates the amount of current remaining e-liquid of the electronic cigarette (para. 55, 73), and the first and second preset values relate to the amount of e-liquid (para. 72, 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reevell’s system to first read an available amount of e-liquid when the electronic cigarette is in a turned-off state in response to a user’s smoking action, comparing the amount of e-liquid to preset values, determining based on the presets whether turning on the atomizer is feasible, and then calculating an updated e-liquid amount as in Xiang, in order to accurately control the turn-on and turn-off state of the atomization circuit to ensure that the user will not smoke a scorched smell (Xiang; para. 90). 
Therefore, modified Reevell discloses electric circuitry which calculates whether the aerosol source is depleted based the available smoking time/amount of aerosol source (calculated based on resistance of the first sensor and the temperature of the second sensor) before supplying power to the heating element and in response to a user’s smoking action, and an updated amount of smoking time/aerosol source in response to the user’s smoking action in which power is supplied to the electric heating elements (calculated based on resistance of the first sensor and the temperature of the second sensor), thereby obtaining a new amount of e-liquid remaining (calculated based on resistance of the first sensor and the temperature of the second sensor). 
Regarding the claim limitation “the control unit is configured to acquire, at least at a first timing and a second timing, the output value of the first sensor and the output value of the second sensor before the start of power feed to the load for aerosol generation; upon judging that the temperature of the load and output value of the sensor do not have a predetermined relationship, use the output value of the first sensor and the output value of the second sensor, which are acquired at the first timing, to calculate the temperature of the load and/or judge whether the aerosol source is depleted; and upon judging that the temperature the temperature of the load and the output value of the second sensor have a predetermined relationship, use the output value of the sensor and the output value of the second sensor, which are acquired at the second timing, to calculate the temperature of the load and/or judge whether the aerosol source is depleted” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the aerosol generating system of Reevell is identical to the claimed invention, it is capable of being operated in the same way as claimed. 
Regarding the claim limitation “the first timing is earlier than the second timing of a time base”, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. See MPEP 2144.04(IV)(C). 
Moreover, modified Reevell discloses, wherein the temperature sensor may be any suitable type of temperature sensor such as thermistors (Paragraph 30) and the heater may be an inductive heater (paragraph 74, 94). Furthermore, Reevell discloses the electrical circuitry monitors the temperature of the liquid aerosol-forming substrate using the first temperature sensor (see Claim 1) and monitors the resistance of the electric heater using the second temperature sensor over time (Paragraph 47, 49) and the electrical circuity may be configured to compare measurements of temperature with stored reference temperature information in a lookup table and upon determining a match between the measured temperature and reference temperature determines depletion of the aerosol-forming substrate (Paragraph 38, 40, 123). 
However, modified Reevell is silent as to the second sensor comprising a thermistor configured to detect a temperature of a power supply of the aerosol inhalation device. 
Tabasso teaches an aerosol-generating system (abstract) the aerosol-generating device (402; Fig. 5) comprising a first battery (404) and a thermistor (416) configured to sense the temperature of the first battery or the housing of the aerosol-generating device (Paragraph 111) and the temperature of the electrical heater (Paragraph 9) wherein a microcontroller uses feedback from the thermistor to maintain the temperature of the battery because inductive heating also heat the first battery (Paragraph 111). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature sensor of Reevell including a thermistor to also measure the temperature of the battery as in Tabasso because (a) Reevell suggests that the heating element is an inductive heating element and Tabasso teaches that inductive heating also causes heating of the battery (Paragraph 111), and (b) the modification is beneficial because it maintains the battery at an optimal temperature (Tabasso; Paragraph 111).
Regarding claim 5, regarding the claim limitation “wherein the control unit is configured to acquire the output value of the second sensor before the output value of the first sensor before the start of power feed to the load for aerosol generation” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the aerosol generating system of Reevell is identical to the claimed invention, it is capable of being operated in the same way as claimed. Furthermore, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. See MPEP 2144.04(IV)(C).
Regarding claim 15, modified Reevell discloses a cartridge (400; Fig. 2; equivalent to a first unit) comprising the aerosol generator (420; equivalent to the load) including the heater (Paragraph 117) and a main unit (301) comprising the electrical circuitry (320) and the temperature sensor (330; Paragraph 120), wherein the cartridge is connected to the main unit by a screw connection (Paragraph 119; equivalent to detachable) wherein the cartridge is inserted and attached, then the cartridge is activated by a puff sensor which causes the electrical circuitry to measure temperature of the liquid aerosol-forming substrate and determine depletion of the aerosol-forming substrate (Paragraph 104).
Regarding claim 16, modified Reevell discloses a puff detector (Paragraph 60, 104; equivalent to a third sensor) detecting air flow indicative of a puff taken (Paragraph 60), wherein on activation of the aerosol generator, the electrical circuitry may measure the temperature of the aerosol-forming substrate using the temperature sensor and determine depletion of the aerosol-forming substrate (paragraph 104). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 2017/0245553) in view of Xiang (US 2017/0360097) and Davis et al. (US 2021/0401061).
Regarding claim 20, Reevell discloses an electrically operated aerosol-generating system (abstract) comprising:
a second temperature sensor (equivalent to a first sensor) arranged to sense the temperature of one or more electric heating elements (equivalent to a load configured to heat an aerosol source) (Paragraph 48-49) wherein the resistance of the one or more electric heating elements are measured (Paragraph 45-46; equivalent to outputting a resistance value of a load) to ascertain the temperature of the one or more electric heating elements from the electrical resistance if the heating elements have suitable coefficient of resistance characteristics (Paragraph 47; equivalent to having a correlation between temperature and electrical resistance);
a first temperature sensor (equivalent to a second sensor) configured to sense the temperature of the liquid aerosol-forming substrate (Paragraph 7, 48; equivalent to output a temperature); and
electric circuity (Paragraph 27, 29) including a microprocessor (Paragraph 36; collectively equivalent to a control unit) configured to ascertain the temperature of the one or more electric heating elements from the measurements of electrical resistance (Paragraph 47) and determine a depletion of the liquid aerosol-forming substrate based on measurements of resistance of the one or more electric heating elements and temperature of the liquid aerosol-forming substrate (Paragraph 46, 50) such that if the liquid storage portion is empty or nearly empty (paragraph 53) the system then replaces the liquid aerosol-forming substrate (Paragraph 27) and then continuing to monitor the temperature of the heating element as sensed by the second temperature sensor over time (Paragraph 49). 
Reevell further discloses that the electric circuity may be arranged to supply a desired power to the aerosol generator (para. 43) and wherein the system comprises a switch button which enables an operator to initiate aerosol generation (para. 83).
However, Reevell does not explicitly teach the circuitry is configured to calculate the temperature of the load based on output values of the first sensor and second sensor obtained in response to an aerosol generation request and before start of power feed to the load in response to the aerosol generation request and an output value of the first sensor obtained after the start of power feed to the load in response to the aerosol generation request. Specifically, Reevell generally teaches calculating the temperature and depletion of the cartridge, but does not teach the specific outputs of the sensors are in response to an aerosol generation request
Xiang teaches an electronic cigarette control method (abstract; see Fig. 2) comprising: reading the available smoking time when an atomization circuit of the electronic cigarette is in a turn-off state and the electronic cigarette detects a user’s smoking action (S1; para. 76), determining whether the available smoking time is equal to or less than a first present value (S2; para. 77), determining whether the available smoking time is greater than a second present value (S4; para. 79), controlling the atomization circuit to turn on to atomize the e-liquid (S6, S8; paras. 83, 86), and calculating a present smoking period and updating the available smoking time in the memory based on the present smoking period to obtain a new available smoking time after a user’s present smoking (S9; para. 87). Xiang further teaches that the available smoking time indicates the amount of current remaining e-liquid of the electronic cigarette (para. 55, 73), and the first and second preset values relate to the amount of e-liquid (para. 72, 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reevell’s system to first read an available amount of e-liquid when the electronic cigarette is in a turned-off state in response to a user’s smoking action, comparing the amount of e-liquid to preset values, determining based on the presets whether turning on the atomizer is feasible, and then calculating an updated e-liquid amount as in Xiang, in order to accurately control the turn-on and turn-off state of the atomization circuit to ensure that the user will not smoke a scorched smell (Xiang; para. 90). 
Davis teaches a vape device (abstract) comprising a temperature control system (para. 559) including a temperature sensor configured to sense or determine the temperature within the cartridge (para. 559; “a second sensor”) and a circuit configured to measure the resistance of the heating element and utilize the measurement to determine the temperature within the cartridge (para. 559; “a first sensor”), wherein the following method is used to determine the current temperature of the heating element: (a) measure the ambient temperature within the cartridge, (b) periodically measure the resistance of the heating element while the heating element is being powered, and (c) calculate the current temperature of the heating element based on the measured resistance or determine a change in the resistance of the heating element to provide the temperature increase above the ambient temperature value (para. 575). In other words, Davis calculates the current temperature T based on equation (9), which requires measurement of the ambient temperature T0 and ambient resistivity ρ0 and the current resistivity ρ, the resistivity being proportional to the resistance of the heating element (para. 568). 
It would have been obvious to said skilled artisan to have applied the known method of calculating the current temperature of the heating element based on the measured resistance relative to the ambient temperature in order to provide an accurate assessment of the temperature within the cartridge at any given moment (para. 575). One of ordinary skill in the art would appreciate that a more accurate assessment of the temperature would result in a more accurate calculation of the depletion of aerosol material. 
Therefore, modified Reevell discloses electric circuitry which calculates the current temperature of the load based on an ambient resistivity and ambient temperature value (Davis; para. 568) in response to the detection a user’s smoking action while still in a powered off state (Xiang; para. 76-77), and a current resistivity value when powered on (Davis; para. 568).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712